     Case: 1:21-cv-02895 Document #: 3 Filed: 05/28/21 Page 1 of 3 PageID #:54




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JOANN LIU,                                      )
                                                )
                    Plaintiff,                  )     Case No.: 1:21-cv-02895
                                                )
v.                                              )     Removed from:
                                                )
RADIUS GLOBAL SOLUTIONS, LLC,                   )     Cook County
                                                )     Circuit Court, Chancery Division
                                                )     Case No.: 2021 CH 1981
                    Defendant.                  )
                                                )

                   RADIUS GLOBAL SOLUTIONS, LLC’S
             RULE 7.1 CORPORATE DISCLOSURE STATEMENT
           AND LOCAL RULE 3.2 NOTIFICATION AS TO AFFILIATES

      Defendant, Radius Global Solutions, LLC (“Radius”), by and through undersigned

counsel, and pursuant to Rule 7.1(a) and (b) of the Federal Rules of Civil Procedure and

Local Rule 3.2, hereby submits its Corporate Disclosure Statement and states as follows:

      Radius is a wholly owned subsidiary of NGI Acquisition LLC. No publicly held

corporation owns 5% or more of its stock.
     Case: 1:21-cv-02895 Document #: 3 Filed: 05/28/21 Page 2 of 3 PageID #:55




Dated: 5/28/2021                       Respectfully submitted,

                                       s/ Morgan I. Marcus
                                        Morgan I. Marcus
                                       Andrew E. Cunningham
                                       Sessions, Israel & Shartle, LLC
                                       141 W. Jackson Boulevard, Suite 3550
                                       Chicago, Illinois 60604
                                       Telephone: (312) 578-0985
                                       E-mail:      mmarcus@sessions.legal
                                                    acunningham@sessions.legal

                                       Attorneys for Defendant
                                       Radius Global Solutions, LLC




                                         2
     Case: 1:21-cv-02895 Document #: 3 Filed: 05/28/21 Page 3 of 3 PageID #:56




                            CERTIFICATE OF SERVICE

      I certify that on this 31st day of May 2021, a true and correct copy of Radius Global

Solutions, LLC’s Rule 7.1 Corporate Disclosure Statement and Local Rule 3.2

Notification as to Affiliates was filed electronically in the ECF system. Notice of this

filing will be sent to the parties of record by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.


                                         s/ Morgan I. Marcus

                                         Attorney for Defendant
                                         Radius Global Solutions LLC




                                            3
